        Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 1 of 14



Lesley E. Weaver (SBN 191305)                 Derek W. Loeser (admitted pro hac vice)
BLEICHMAR FONTI & AULD LLP                    KELLER ROHRBACK L.L.P.
555 12th Street, Suite 1600                   1201 Third Avenue, Suite 3200
Oakland, CA 94607                             Seattle, WA 98101
Tel.: (415) 445-4003                          Tel.: (206) 623-1900
Fax: (415) 445-4020                           Fax: (206) 623-3384
lweaver@bfalaw.com                            dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC


This document relates to:                      PLAINTIFFS’ NOTICE OF MOTION
                                               AND MOTION FOR ENTRY OF
ALL ACTIONS                                    PRETRIAL ORDER ADDRESSING
                                               CLAIM PRIORITIZATION

                                               Judge: Hon. Vince Chhabria
                                               Courtroom: 4, 17th Floor
                                               Hearing Date: November 8, 2018
                                               Hearing Time: 10:00 a.m.




PLS MOTION FOR ENTRY OF                                                         MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                            CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
        Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 2 of 14



                                             TABLE OF CONTENTS


I.     INTRODUCTION ........................................................................................................... 1

II.    BACKGROUND ............................................................................................................. 3

III.   ARGUMENT .................................................................................................................. 3

       A.        The Court Has Broad Discretion to Endorse Plaintiffs’ View That
                 the Consolidated Complaint Supersedes the Individual Complaints ...................... 3

       B.        The Court Should Use Its Broad Authority to Stay All Non-Priority
                 Claims and Priority Claims Against Non-Priority Defendants to
                 Ensure A Just and Efficient MDL Process ............................................................ 5

IV.    CONCLUSION ............................................................................................................... 9




PLS MOTION FOR ENTRY OF                                        i                                              MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                                          CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
            Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 3 of 14




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

In re: Facebook, Inc. Consumer Privacy User Profile Litig.,
    MDL No. 2843 (July 27, 2018), ECF. No. 103 .................................................................. 3, 8

Gelboim v. Bank of Am. Corp.,
   ___ U.S. ___, 135 S. Ct. 897 (2015) ...................................................................................... 4

In re Gen. Motors LLC Ignition Switch Litig.,
    No. 14-MD-2543 (JMF), 2015 WL 3619584 (S.D.N.Y. June 10, 2015) ........................ passim

In re Gen. Motors LLC Ignition Switch Litig.,
    No. 14-MD-2543 (JMF) (S.D.N.Y. Apr. 24, 2015) ................................................................ 8

In re Mortg. Elec. Registration Sys. (MERS) Litig.,
    No. CV 10-215-PHX-JAT, 2011 WL 251453 (D. Ariz. Jan. 25, 2011) .................................. 7

In re Phenylpropanolamine Prods. Liab. Litig.,
    460 F.3d 1217 (9th Cir. 2006) ........................................................................................... 2, 6

In re POM Wonderful LLC Mktg. & Sales Practices Litig.,
    No. MDL 2199, 2018 WL 2213432 (C.D. Cal. May 14, 2018) .............................................. 6

In re Refrigerant Compressors Antitrust Litig.,
    731 F.3d 586 (6th Cir. 2013) ......................................................................................... 2, 4, 5

Standard Fire Ins. Co. v. Knowles,
   568 U.S. 588 (2013) .............................................................................................................. 6

In re: Toyota Motor Corp. Unintended Acceleration Marketing, Sales Practices,
    & Prods. Liab. Litig.,
    No. 8:10-ml-2151-JVS (FMOx) (C.D. Cal. Nov. 17, 2010) ............................................... 5, 6

Statutes

28 U.S.C. § 1407(a) ................................................................................................................ 2, 3

Other Authorities

Local Rule 5-1(i)(3) .................................................................................................................. 11




PLS MOTION FOR ENTRY OF                                             ii                                             MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                                               CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
        Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 4 of 14



       Please take notice that on November 8, 2018 at 10:00 a.m., or as soon thereafter as it may

be heard, Plaintiffs bring this Motion for Entry of Pretrial Order Addressing Claim Prioritization

(the “Motion”).

       Plaintiffs seek a Pretrial Order establishing the following:

       1.      Plaintiffs’ Consolidated Complaint shall be treated as a superseding, master

               consolidated complaint;

       2.      All non-priority claims and all claims against non-priority defendants named in

               the Consolidated Complaint shall be stayed until the Court certifies a nationwide

               class, or as otherwise ordered by the Court on motion of Co-Lead Counsel or

               Defendants; and

       3.      In the event the stay of non-priority claims is lifted, in whole or in part, Co-Lead

               Counsel and Defendants shall meet and confer regarding an appropriate approach

               to addressing the claims, and shall submit a status report describing their

               position(s).

       On September 26, 2018, Plaintiffs provided a draft of this Motion to defense counsel for

their consideration and to seek consensus in the event a joint stipulation might be possible.

Defense counsel has indicated that Facebook does object to the proposal as a general matter but

intends to file its own short statement in response to the Motion, seeking to clarify a few points.

                                    I.      INTRODUCTION
       In filing the Consolidated Complaint, Co-Lead Counsel have wrestled with several

“thorny” issues of how best to balance the efficiency and convenience of this MDL with the

rights and interests of all involved. See In re Gen. Motors LLC Ignition Switch Litig. (In re GM),

No. 14-MD-2543 (JMF), 2015 WL 3619584, at *1 (S.D.N.Y. June 10, 2015). Plaintiffs’

Consolidated Complaint aims to achieve that balance by including the common legal and factual

issues in a single complaint that supersedes all the individual complaints transferred to this

proceeding. But Plaintiffs face the additional question of how to preserve the rights of the non-

lead plaintiffs whose claims Co-Lead Counsel will not prioritize in the MDL.

PLS MOTION FOR ENTRY OF                          1                                     MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                   CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
         Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 5 of 14



       To avoid any prejudice, Plaintiffs have included all of the non-lead plaintiffs’ claims

against all non-bankrupt defendants named in the underlying complaints. But this admittedly

limits the efficiency of these proceedings. Through this Motion, Plaintiffs seek to streamline this

MDL by obtaining judicial approval to prioritize certain claims against a subset of Defendants.

At the same time, Plaintiffs seek to stay all other claims, including claims asserted against all

Defendants save Facebook, Inc. (“Facebook”) and the “Doe” Defendants until the Court reaches

a decision as to class certification on the prioritized claims, or the prioritized claims are

dismissed with prejudice.

       The Court is well within its discretion to treat the Consolidated Complaint as a

superseding master complaint, to allow prioritization, and to stay certain claims and claims

against certain defendants. Congress charged MDL Courts with the responsibility to ensure the

“just and efficient conduct” of the MDL, 28 U.S.C. § 1407(a), and are thus rightfully afforded

“broad discretion to administer the [MDL] proceeding as a whole,” In re Phenylpropanolamine

Prods. Liab. Litig. (In re PPA), 460 F.3d 1217, 1232 (9th Cir. 2006). In the early stages of an

MDL, the Court faces a particular challenge in how to best manage the consolidation of claims

without impairing individual rights. See, e.g., In re Refrigerant Compressors Antitrust Litig., 731

F.3d 586, 590-92 (6th Cir. 2013); In re GM, 2015 WL 3619584, at *6-*12. There is “a

fundamental tension . . . between, on the one hand, facilitating effective motion practice,

discovery, and resolution of all claims present in the MDL while, on the other hand,

acknowledging (for purposes of eventual remand and otherwise) the individual character of all of

the actions before an MDL Court.” In re GM, 2015 WL 3619584, at *6 (emphasis omitted).

       Plaintiffs’ proposal strikes an appropriate balance between these interests without

prejudicing either the non-lead plaintiffs or Defendants. By consolidating the existing claims into

a single master, superseding complaint, Plaintiffs create efficiencies for all parties while

preserving the rights of the non-lead plaintiffs. And by allowing prioritization and staying of

certain claims, the Court will further narrow the common legal and factual issues to maximize

the consolidating impact of this MDL proceeding without impairing the non-lead plaintiffs’ or

PLS MOTION FOR ENTRY OF                            2                                     MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                     CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
        Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 6 of 14



Defendants’ rights.

                                    II.      BACKGROUND
       Pursuant to Pretrial Order Number 5, Plaintiffs, through Co-Lead Counsel, have filed a

Consolidated Complaint. See Pretrial Order No. 5, In re: Facebook, Inc. Consumer Privacy User

Profile Litig., MDL No. 2843 (July 27, 2018), ECF. No. 103 (“Order No. 5”). The Consolidated

Complaint contains a common set of factual allegations describing Facebook’s alleged illegal

and improper conduct. While the Consolidated Complaint contains all claims alleged against all

Defendants named in the individual complaints transferred into this MDL, Co-Lead Counsel will

pursue at this time only a subset of the claims against Defendant Facebook and the “Doe”

Defendants. Co-Lead Counsel refer to these as the “priority” claims. For the remaining claims,

Co-Lead Counsel have pleaded these in largely the same manner that they were pleaded in the

now consolidated complaints to avoid any prejudice to the non-lead plaintiffs. The Consolidated

Complaint includes no claims against any of the previously named bankrupt defendants,

including Cambridge Analytica-related entities and Global Science Research Limited.

       The Consolidated Complaint contains twelve “priority” claims and names Facebook and

“Doe” Defendants as “priority” defendants. The Consolidated Complaint also included nine

additional “priority” claims pleaded in the alternative, twenty-nine “non-priority” claims and five

“non-priority” defendants.

                                      III.    ARGUMENT

A.     The Court Has Broad Discretion to Endorse Plaintiffs’ View That the Consolidated
       Complaint Supersedes the Individual Complaints
       Ultimately the goal of the multidistrict litigation process is to “promote the just and

efficient conduct” of “civil actions involving one or more common questions of fact” that are

pending in different districts. 28 U.S.C. § 1407(a). “A district court must be afforded ‘broad

discretion to administer the [MDL] proceeding as a whole,’ because ‘multidistrict litigation is a

special breed of complex litigation where the whole is bigger than the sum of its parts.’” In re

GM, 2015 WL 3619584, at *6 (quoting In re PPA, 460 F.3d at 1232). This discretion has


PLS MOTION FOR ENTRY OF                          3                                     MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                   CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
         Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 7 of 14



particular importance when determining how to consolidate the various transferred actions. It is

at this stage that “a multidistrict transfer threatens to submerge the transferee district court in

paper.” In re Refrigerant Compressors, 731 F.3d at 590. To avoid such chaos, MDL courts, such

as this Court, commonly approve the filing of a single consolidated master complaint. See id.;

see also Order No. 5.

        This does not resolve all of the administrative and legal issues. The Court must also

determine whether the consolidated complaint will be treated as “administrative” or

“superseding” relative to the individual complaints. See In re Refrigerant Compressors, 731 F.3d

at 591 (noting that the plaintiff must do more than merely label a consolidated complaint as a

“master complaint” to avoid “prompting satellite litigation about the status of the documents

submitted to the court”). A consolidated complaint is “administrative” where it merely packages

the underlying individual complaints into an “‘administrative summary’” which itself has no

“independent legal existence or effect.” See In re GM, 2015 WL 3619584, at *7; see also In re

Refrigerant Compressors, 731 F.3d at 591 (describing administrative pleadings as “legally inert

summaries of pleadings”). This, however, can lead to inefficiencies because “each individual

complaint retains its separate legal existence.” In re Refrigerant Compressors, 731 F.3d at 590.

A consolidated complaint can also be treated as superseding (i.e., replacing) the “prior individual

pleadings.” Gelboim v. Bank of Am. Corp., ___ U.S. ___, 135 S. Ct. 897, 904 n.3 (2015). “In

such a case, the transferee court may treat the master pleadings as merging the discrete actions

for the duration of the MDL pretrial proceedings.” Id. This “assists in streamlining the litigation”

and “control[ling] the course and scope of the proceedings.” In re GM, 2015 WL 3619584, at *7

(citation and quotation omitted). The Court’s ultimate consideration depends “on the particulars

of a given MDL” because, “[l]ike snowflakes, no two MDLs are exactly alike.” Id. at *8.

        In this case, Plaintiffs believe the Consolidated Complaint should supersede the

individual complaints to maximize the potential efficiencies and convenience the MDL

procedure offers. Doing so enables the parties and Court to consider a single, unified set of

factual allegations that will shape discovery, class certification, and, likely, summary judgment.

PLS MOTION FOR ENTRY OF                            4                                     MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                     CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
         Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 8 of 14



It also enables Defendants to file a single master answer (or motion to dismiss), rather than

multiple, likely redundant responses to the individual complaints. The Court’s adoption of

Plaintiffs’ proposal would accord with other similar MDL decisions. See In re Refrigerant

Compressors, 731 F.3d at 591 (agreeing with the district court’s determination that the

consolidated complaint superseded the individual complaints); In re GM, 2015 WL 3619584, at

*10 (determining that the consolidated complaint was properly treated as superseding); In re:

Toyota Motor Corp. Unintended Acceleration Marketing, Sales Practices, & Prods. Liab. Litig.

(In re Toyota), Order No. 10, No. 8:10ML2151 JVS (FMOx) (C.D. Cal. Nov. 17, 2010), ECF

No. 498 (Selna, J.) (same). On the other hand, treating the Consolidated Complaint as merely

“administrative” would create a spiderweb of factual allegations spun throughout each individual

complaint. This will undoubtedly cause needless duplication and, likely, confusion to the parties

and Court.

       Because of the potential for resource inefficiencies, Plaintiffs propose that the

superseding complaint not be merely administrative. The Consolidated Complaint contains all

claims alleged in the individual cases against all named, non-bankrupt defendants. Plaintiffs did

so to avoid extinguishing or impairing individual rights of the non-lead plaintiffs. This undercuts

any need to treat the Consolidated Complaint as administrative. And while inclusion of all

underlying claims and non-bankrupt defendants adds potential redundancy and complexity, the

Court can further streamline the case by permitting claim and defendant prioritization and

staying all non-priority claims and priority claims against non-priority defendants. See infra

Section III.B. For these reasons, Plaintiffs respectfully request the Court accept the Consolidated

Complaint as a superseding master complaint for the duration of the MDL.

B.     The Court Should Use Its Broad Authority to Stay All Non-Priority Claims and
       Priority Claims Against Non-Priority Defendants to Ensure A Just and Efficient
       MDL Process
       As noted, the superseding effect of the Consolidated Complaint, by itself, does not

necessarily maximize the efficiency of the pretrial MDL process. That is because Plaintiffs, to

protect the rights of the non-lead plaintiffs, have had to include all claims against all the non-

PLS MOTION FOR ENTRY OF                           5                                     MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                    CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
         Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 9 of 14



bankrupt defendants named in the underlying transferred actions. But the lead Plaintiffs, as

“masters of their complaint[],” are well within their rights to litigate only the “priority” claims.

Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595 (2013); accord In re GM, 2015 WL

3619584, at *10. Because this could impact the non-lead plaintiffs’ rights, Co-Lead Counsel seek

judicial approval and an order staying all non-priority claims and priority claims against non-

priority defendants.

        Co-Lead Counsel’s request to prioritize and stay falls well within the Court’s broad

discretion. “[I]n an MDL proceeding,” the district court has the “discretion to manage” the

“multiplicity of actions”—and the breadth of that discretion is “commensurate with” the task of

case management. In re PPA, 460 F.3d at 1231. That task, as the Ninth Circuit observed, is

“enormous.” Id.

        There is no set way to best accomplish consolidation and streamlining within an MDL.

Id. at 1232 (“Pretrial plans will necessarily vary with the circumstances of the particular MDL.”).

Two methods have been deployed to handle the situation presented in this MDL. One method is

to dismiss without prejudice all claims not pleaded in the master, superseding consolidated

complaint. See In re GM, 2015 WL 3619584, at *1-*5, *10-*11; see also Order No. 10, In re

Toyota, No. 8:10ML2151 JVS (FMOx), ECF No. 498 (dismissing without prejudice all theories

and parties not asserted in the superseding, consolidated complaint). The Court in In re GM

found this method appropriate because it believed it burdensome to require lead counsel “to

name every individual Plaintiff in the amended Consolidated Complaints or to include every

underlying claim or theory in the amended Consolidated Complaints.” In re GM, 2015 WL

3619584, at *10 (noting that this was but one possible approach). The disadvantage to that

approach is that an elaborate appeals process was necessary for each dismissed case. See id. This

bred collateral litigation about litigation.

        The other method that has been employed is simply to order that all claims not included

in the master consolidated complaint be stayed up to at least class certification. See In re POM

Wonderful LLC Mktg. & Sales Practices Litig., No. MDL 2199, 2018 WL 2213432, at *1 (C.D.

PLS MOTION FOR ENTRY OF                           6                                      MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                     CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
          Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 10 of 14



Cal. May 14, 2018) (noting that the Court had approved a stipulated stay of claims that fell

outside of an administrative consolidated complaint);1 In re Mortg. Elec. Registration Sys.

(MERS) Litig., No. CV 10-215-PHX-JAT, 2011 WL 251453, at *11 (D. Ariz. Jan. 25, 2011)

(directing the plaintiffs “to jointly file a proposed consolidated amended complaint together with

the various plaintiffs whose actions are currently joined to this MDL” to “facilitate the

streamlining of this MDL”).

         Here the most efficient approach that preserves individual plaintiffs’ rights is to stay all

non-priority claims and priority claims against non-priority defendants. Prioritization allows

Plaintiffs to create a unified factual narrative applicable to a set of common claims brought by

the underlying plaintiffs. The priority claims in the Consolidated Complaint will focus this case

on a subset of claims, while preserving the parties’ ability to address the other claims and

defendants at a later time only if necessary. Requiring Plaintiffs to pursue non-priority claims

will undoubtedly create distractions and complexity that will not aid this MDL’s resolution.

Accord In re GM, 2015 WL 3619584, at *10 (noting that while “requiring Lead Counsel to file

‘kitchen sink’ amended Consolidated Complaints might protect the rights of all individual

Plaintiffs, doing so would significantly compromise the efficiency that the MDL process was

intended to provide”). And requiring Co-Lead Counsel to actively pursue all claims alleged

against all defendants named in the underlying cases “would inevitably require litigation of

claims or theories that might not ultimately be pursued—and by lawyers not necessarily

committed to those claims or theories to boot.” Id.

         Staying the non-priority claims and priority claims against non-priority defendants

effectively protects the rights of the individual plaintiffs without creating further complexity. At

least three further considerations support this point.

         First, the stay will toll each individual plaintiff’s claims and protect her/his rights

throughout the pendency of the MDL. There will be no need for individual plaintiffs to take any

1
    The fact that the master complaint was administrative and not superseding did not appear to
    impact the Court’s decision as to the issuance of the stay.
PLS MOTION FOR ENTRY OF                             7                                      MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                       CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
        Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 11 of 14



other action to protect or preserve the claims.

       Second, staying the claims instead of dismissing them without prejudice will avoid the

administrative headache that would be required to resolve any individual plaintiff’s opposition to

dismissal of her/his own complaint. This downside was apparent in In re GM, where dismissal

without prejudice added significant complexity, ancillary motions practice, and judicial decision-

making. See In re GM, 2015 WL 3619584, at *4-*5 (describing the appeals process by which a

non-lead plaintiff could file individual objections to the dismissal of claims without prejudice);

see also Order No. 50 at 4-5, In re GM, No. 14-MD-2543 (JMF) (S.D.N.Y. Apr. 24, 2015)

(setting out the details of the appeals process). Here, Plaintiffs’ requested stay of the non-priority

claims will avoid these burdens—and any objection to a stay can and should be handled in the

context of this single Motion.

       Third, a stay will allow non-lead plaintiffs to protect their rights to preserve discovery

from any non-priority defendants. If the Court instead were to dismiss claims against certain

non-priority defendants, the individual plaintiffs pursuing those claims may not be able to

demand a litigation hold against those non-priority defendants. By staying the case, all named

defendants can be ordered to preserve evidence that may be necessary to non-priority claims.

       Plaintiffs’ proposal does not prejudice Defendants. First, Defendants’ right to challenge

the non-priority claims will be protected throughout the duration of the proposed stay. Second,

consistent with Facebook’s position that the individual cases should be transferred to this MDL

for efficiency and convenience, Defendants will conserve substantial resources by responding to

just the priority claims. See Facebook, Inc.’s Resp. in Supp. of Pls.’ Mots. to Transfer Related

Cases for Consol. Pretrial Proceedings, In re: Facebook, Inc. Consumer Privacy User Profile

Litig., MDL No. 2843 (J.P.M.L. Apr. 6, 2018), ECF No. 19 (arguing, in part, that consolidation

“would be more convenient for the parties and efficient for the judicial system”). Without the

stay, Defendants, including the non-priority defendants, will have to develop responses to nearly

30 additional claims. This would, to a degree, undermine the superseding effect of the

Consolidated Complaint and effectively make it merely administrative. Third, by staying claims

PLS MOTION FOR ENTRY OF                           8                                     MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                    CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
        Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 12 of 14



instead of dismissing them, Defendants will avoid being embroiled in ancillary litigation over

dismissal of individual claims as appears to have happened in the In re GM MDL. These factors

further weigh in favor of Plaintiffs’ requested relief.

       Plaintiffs believe their proposal maximizes the potential efficiencies to be gained through

the MDL process while protecting the rights and interest of all non-lead plaintiffs and

Defendants pending the MDL’s outcome.

                                      IV.     CONCLUSION
       Plaintiffs appreciate the difficult balancing act that the Court faces in determining how

best to handle consolidation of the underlying complaints. The relief requested in this Motion

promotes prosecution of common legal and factual issues, while ensuring both optimal efficiency

and preservation of the rights of the individual plaintiffs and Defendants. For these reasons,

Plaintiffs respectfully request that the Court grant this Motion and enter a Pretrial Order on the

terms set forth above and in the proposed order.

Dated: October 3, 2018                                    Respectfully submitted,


KELLER ROHRBACK L.L.P.                                    BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                                By:     /s/ Lesley E. Weaver
       Derek W. Loeser                                            Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)                   Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)                Matthew S. Weiler (SBN 236052)
Gretchen Freeman Cappio (admitted pro hac vice)           Emily C. Aldridge (SBN 299236)
Cari Campen Laufenberg (admitted pro hac vice)            555 12th Street, Suite 1600
1201 Third Avenue, Suite 3200                             Oakland, CA 94607
Seattle, WA 98101                                         Tel.: (415) 445-4003
Tel.: (206) 623-1900                                      Fax: (415) 445-4020
Fax: (206) 623-3384                                       lweaver@bfalaw.com
dloeser@kellerrohrback.com                                mweiler@bfalaw.com
lsarko@kellerrohrback.com                                 ealdridge@bfalaw.com
gcappio@kellerrohrback.com
claufenberg@kellerrohrback.com


                                    Plaintiffs’ Co-Lead Counsel

PLS MOTION FOR ENTRY OF                            9                                   MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                   CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
        Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 13 of 14




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Derek W. Loeser, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 3rd day of October, 2018, at Seattle, Washington.


                                              /s/ Derek W. Loeser
                                              Derek W. Loeser




PLS MOTION FOR ENTRY OF                         10                                    MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                  CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
          Case 3:18-md-02843-VC Document 156 Filed 10/03/18 Page 14 of 14



                                   CERTIFICATE OF SERVICE


          I, Derek W. Loeser, hereby certify that on October 3, 2018, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.


                                                /s/ Derek W. Loeser
                                                Derek W. Loeser




4842-6856-5364, v. 7




PLS MOTION FOR ENTRY OF                            11                                    MDL NO. 2843
PRETRIAL ORDER ADDRESSING                                                     CASE NO. 18-MD-02843-VC
CLAIM PRIORITIZATION
